NOTICE OF ALLOWANCE

Election/Restrictions
Claims 1, 4, 5, 7, 8 and 17-22 are allowable. Claims 9, 12, 13, 15 and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I & II, as set forth in the Office action mailed on June 11, 2021, is hereby withdrawn and claims 9, 12, 13, 15 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 4, 5, 7, 8, 9, 12, 13, 15 and 16-22 are allowed.  The closest prior art of Rantala (U.S. Publication No. 2017/0014538) and Peters et al. (U.S. Publication No. 2015/0049459) is relied upon as set forth in the Office Action filed on November 2, 2021.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 1 and 17, the instantly claimed invention is distinctly different from the closest prior art in that neither Rantala nor Peters discloses a light converting layer, arranged or in a path of, the first light configured/operable to convert the first light to a second light having second wavelengths in a plurality of Q bands at second intensities sufficient to initiate inactivation of microorganisms.
Similarly, with respect to independent claim 9, the instantly claimed invention is distinctly different from the closest prior art in that neither Rantala nor Peters discloses the step of converting, using a light converting layer in a path of the first light, the first light to a second light having second wavelengths in a plurality of Q bands at second intensities sufficient to initiate inactivation of microorganisms.
As such, independent claims 1, 9 & 17, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799